United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 12, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-11116
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

KENNETH ALLEN HAMPTON,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:02-CR-58-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Kenneth Allen

Hampton raises arguments that are foreclosed by United States v.

Hinson, 429 F.3d 114, 119 (5th Cir. 2005), petition for cert.

filed (Mar. 8, 2006)(No. 05-9633), which held that a defendant is

not entitled to a jury trial to determine whether the terms of

supervised release have been violated.   The Government’s motion

for summary affirmance is GRANTED, and the judgment of the

district court is AFFIRMED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.